DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, the recitation of method step(s) “said desk system configured from said stowed configuration to said upright configuration by separately rotating said legs about said minor axis in opposite directions away from one another and by separately rotating said foot elements about said major axis in opposite directions toward one another” and “said desk system configured from said upright configuration to said stowed configuration by separately rotating said foot elements about said major axis in opposite directions away from one another and by separately rotating said legs about said minor axis in opposite directions toward one another,” in this apparatus claim renders the claim indefinite, because it is unclear a device must actually perform these steps, or merely be capable of such performance, in order to read upon these limitations of the claim. See MPEP 2173.05(p). Clarification is required. For examination purposes, the examiner is considering the above recitations to mean that “said desk system [is capable of being] configured from said stowed configuration to said upright configuration by separately rotating said legs about said minor axis in opposite directions away from one another 
Claims 2-20 are indefinite due to dependence upon an indefinite base claim.  
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach, in combination, a desktop including a major axis perpendicular to a minor axis; two legs each having proximal & distal faces; and two foot elements, each said leg rotatably attached at one end to said desktop and attached at another end to one said foot element, said foot element rotatable with respect to said leg; wherein a first of said legs is disposed between said proximal edge and said proximal face along a second of said legs, said second of said legs is disposed between said distal edge and said distal face along said first of said legs, said proximal face and said distal face with an offset therebetween along said minor axis, said desk system disposed in a stowed configuration when said legs and said foot elements are substantially parallel to said lower surface and said legs disposed between and substantially parallel to said foot elements.  Koning (20050235886) teaches a desktop, legs, and foot elements; but the foot elements of Koning are fixedly, not rotatably, attached to said legs; and Koning’s legs are not offset from each other along the desktop’s minor axis.  Warne (5711098) teaches foot elements (31-32) rotatably attached to legs (17-18), but lacks a desktop; .  
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W ING whose telephone number is (571)272-6536.  The examiner can normally be reached on M-F 8:30 a.m. - 5 p.m.. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/MATTHEW W ING/Primary Examiner, Art Unit 3637